DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “screening an optical fiber core including a resin coating” in the preamble of the claim; however, the body of the claim does not include any reference to a resin coating or a coating step. It is unclear whether the optical core requires a resin coating before undergoing the steps of the claim. The examiner has taken the interpretation that optical core either with or without a resin coating read on the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCARFURO et al. (EP 2235498).
Scarfuro teaches a method for screening an optical fiber core including a resin coating layer (para. 0039). Scarfuro teaches a pre-strain applying step of adding a tensile force while feeding a portion of the optical fiber core retained at both ends of the portion, and applying a pre-tensile strain larger than zero and smaller than a guaranteed tensile strain set as a guaranteed value (para. 0027, 0030-0031, 0044); a guaranteed strain applying step of adding a tensile force while feeding the portion of the optical fiber core retained at both ends of the portion and applied with the pre-tensile strain, and applying the guaranteed tensile strain only for a predetermined time (para. 0026, 0045, 0079); and a guaranteed strain releasing step of releasing the optical fiber core from the guaranteed tensile strain (para. 0046).  
Regarding claim 2, Scarfuro teaches that at the pre- strain applying step and the guaranteed strain applying step, a capstan roller and a retainer belt enclose and retain the optical fiber core (151 and 155).  
Regarding claim 5, Scarfuro teaches at the guaranteed strain applying step, the optical fiber core is retained by a frictional force acting between an outer circumferential surface of the capstan roller and the optical fiber core (160).  
Regarding claim 6, Scarfuro teaches at the pre-strain applying step, the pre-tensile strain is applied by applying tensile strain stepwise (para. 0048-0051).  
Regarding claim 7, Scarfuro teaches at the pre-strain applying step, when applying the tensile strain in N stages (N is an integer of 2 or more), and a tensile force added at the n-th stage (n is an integer of 1 or more and less than N) is set to the tensile force n, the tensile force is added so as to achieve the relationship of (tensile force 1) > (tensile force (n + 1) - tensile force n) (para. 0048-0051).  
Regarding claim 8, Scarfuro teaches at the guaranteed strain releasing step, the optical fiber core is released from the guaranteed tensile strain stepwise (para. 0048-0051).  
Regarding claim 9, Scarfuro teaches  a step of forming the resin coating layer on an outer circumference of an optical fiber to form the optical fiber (para. 0039); and a step of screening the optical fiber core (para. 0044-0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCARFURO et al. (EP 2235498) in view of CHESLER (US 4,957,364).
Scarfuro teaches a method for screening an optical fiber core including a resin coating layer (para. 0039). Scarfuro teaches a pre-strain applying step of adding a tensile force while feeding a portion of the optical fiber core retained at both ends of the portion, and applying a pre-tensile strain larger than zero and smaller than a guaranteed tensile strain set as a guaranteed value (para. 0027, 0030-0031, 0044); a guaranteed strain applying step of adding a tensile force while feeding the portion of the optical fiber core retained at both ends of the portion and applied with the pre-tensile strain, and applying the guaranteed tensile strain only for a predetermined time (para. 0026, 0045, 0079); and a guaranteed strain releasing step of releasing the optical fiber core from the guaranteed tensile strain (para. 0046).
Scarfuro teaches the tension can be applied to the fiber in any fiber tensioning device (para. 0048).
Chesler teaches a method for screening an optical fiber. Chesler teaches applying a tension to the fiber by retaining the fiber between a pair of capstan rollers (figure 2). It would have been obvious to one of ordinary skill in the art to modify the method of Scarfuro to retain the fiber between a pair of capstan rollers because Scarfuro teaches the tension can be applied to the fiber in any fiber tensioning device (para. 0048).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCARFURO et al. (EP 2235498) in view of MITSUNAGA et al. (JP 58-27042).
Scarfuro teaches a method for screening an optical fiber core including a resin coating layer (para. 0039). Scarfuro teaches a pre-strain applying step of adding a tensile force while feeding a portion of the optical fiber core retained at both ends of the portion, and applying a pre-tensile strain larger than zero and smaller than a guaranteed tensile strain set as a guaranteed value (para. 0027, 0030-0031, 0044); a guaranteed strain applying step of adding a tensile force while feeding the portion of the optical fiber core retained at both ends of the portion and applied with the pre-tensile strain, and applying the guaranteed tensile strain only for a predetermined time (para. 0026, 0045, 0079); and a guaranteed strain releasing step of releasing the optical fiber core from the guaranteed tensile strain (para. 0046).
Scarfuro teaches the tension can be applied to the fiber in any fiber tensioning device (para. 0048).
Mitsunaga teaches a method for screening an optical fiber. Mitsunaga teaches applying a tension to the fiber by retaining the fiber between a pair of retainer belts (figure 2). It would have been obvious to one of ordinary skill in the art to modify the method of Scarfuro to retain the fiber between a pair of retainer belts because Scarfuro teaches the tension can be applied to the fiber in any fiber tensioning device (para. 0048).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741